The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




               Dated: January 30 2020

                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OFOHIO

In re:                                                    CASE NO. 19-34028

Suzana T. Novak                                          CHAPTER 7

         Debtor.                                         JUDGE MARY ANN WHIPPLE

                                                         ORDER GRANTING MOTION OF
                                                         CITIZENS BANK, N.A FOR RELIEF
                                                         FROM STAY AND ABANDONMENT


                                                          7795 Sand Beach Rd., Oak Harbor OH 43449


          This matter came before the Court on the Motion for Relief from Stay and Abandonment (the

"Motion") filed by Citizens, N.A., ("Movant") (Docket #11). Movant has alleged that good cause for

granting the Motion exists, and that Debtor, counsel for the Debtor, the Chapter 7 Trustee, and all other

necessary parties were served with the Motion and with notice of the hearing date on the Motion. No

party filed a response or otherwise appeared in opposition to the Motion, or all responses have been

withdrawn. For these reasons, it is appropriate to grant the relief requested.




19-34028-maw        Doc 20      FILED 01/30/20         ENTERED 01/30/20 11:08:34               Page 1 of 3
           IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

   imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its

   successors, and assigns.

           IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed

   to abandon the property located at 7795 Sand Beach Rd., Oak Harbor OH 43449.




                                              ###


   SUBMITTED BY:


   /s/ Johna M. Bella
    Johna M. Bella (0034567)
    Goranson, Parker & Bella
    405 Madison Avenue, Suite 2200
    Toledo, Ohio 43604
    Telephone: 419-244-9500
    Telecopier: 419-244-9510
   jbella@gpblaw.com
   Attorney for Movant




19-34028-maw       Doc 20     FILED 01/30/20     ENTERED 01/30/20 11:08:34            Page 2 of 3
                                               SERVICE LIST




       The following is the list of parties who are not on the list to receive e-mail notice/service
       for this case (who therefore require manual noticing/service):

 Suzana T. Novak               Unknown Spouse of
 7795 Sand Beach Rd.           Suzana T. Novak
 Oak Harbor OH 43449           7795 Sand Beach Rd.
                               Oak Harbor OH 43449


American Express National Bank c/o Zwicker & Associates, P.C.
80 Minuteman Road
P.O. Box 9043
Andover, MA 01810-1041



 The following parties served via the Court's CM/ECF system and are listed on the Court's
 Electronic Mail Notice List:

   •     Patricia A. Kovacs      patricia.a.kovacs@gmail.com, r57796@notify.bestcase.com

   •     Ericka S. Parker Trustee      esparker@sbcglobal.net, oh04@ecfcbis.com

   •     United States Trustee      (Registered address)@ usdoj.gov




19-34028-maw           Doc 20      FILED 01/30/20        ENTERED 01/30/20 11:08:34               Page 3 of 3
